EXHIBIT 10.2

 

April 30, 2004

 

David Carey

2524 Aspen Springs Rd

Park City, Utah

84060

 

Dear David,

 

We are pleased to confirm in writing the terms of your employment in the
position of President & Chief Operating Officer with Entrust, Inc. (the
“Company”), reporting to Bill Conner. Your salary on an annualized basis will be
$280,000.00 US, which will be paid biweekly. Your salary and performance will be
subject to review on an annual basis. The responsibilities of this position have
been reviewed with you. However, should you have any questions, please contact
Bill Conner at 972-713-5810.

 

You will be eligible to receive a one time $25,000.00 US signing bonus within
your first 30 days of employment with the Company which was April 30, 2004
(“Commencement Date”); provided, however should you resign your employment with
the Company at any time during the first twelve (12) months of employment for
any reason, you will be required to pay on a pro-rated basis.

 

Additionally, you will be granted two awards of incentive stock options as
follows: (i) an award of incentive stock options to purchase 250,000 shares of
common stock of the Company (“First Grant”); and (ii) an award of incentive
stock options to purchase 25,000 shares of common stock of the Company (the
“Second Grant”). The strike price for both of these awards will be equal to the
fair market value of the common stock at close of business on the Commencement
Date, which was $4.50.

 

In respect of the First Grant, the vesting conditions that will be outlined in
your Entrust Stock Option Agreement (that will be provided to you in due course)
will include the following:

 

  • this option will become exercisable as to 25% of the original number of
shares on the Commencement Date; and

 

  • this option will become exercisable as to an additional 1/24th of the
remaining number of shares on that day of the month for each of the next 24
months thereafter.

 

In respect of the Second Grant, the vesting conditions that will be outlined in
your Entrust Stock Option Agreement will include the following:

  • this option will become exercisable as to 50% of the original number of
shares on the earlier of the following dates:

 

(i) the second anniversary of the grant date; and



--------------------------------------------------------------------------------

(ii) the first day on which the closing price of the Company’s Common Stock on
the Nasdaq National Market (“Nasdaq”), as reported by Nasdaq, is at least $15.00
per share for at least 50 out of 60 consecutive trading days, including the day
of vesting (“Early Vest Date”).

 

  • this option will become exercisable as to an additional 50% of the original
number of shares the earlier of the following dates:

 

(i) the fourth anniversary of the grant date; and

 

(ii) the Early Vest Date.

 

As an officer of the Company, both of the aforementioned grants will be subject
to acceleration upon certain acquisition events as set forth in your Entrust
Stock Option Agreement(s). These grants will also be subject to the terms of the
Amended and Restated 1996 Stock Incentive plan that will also be provided to you
in due course.

 

You are also eligible to participate in the company’s current Incentive Plan.
Your annual incentive potential is up to 60% of base salary or $168,000.00 US at
100% achievement of individual management objectives and Company revenue
targets, subject to review by the Compensation Committee of the Board of
Directors. This potential is not a target. This incentive program is in the
discretion of the Company and may be amended, reduced or discontinued at any
time.

 

Your vacation is set at 20 business days per annum, which will accrue on a per
pay period basis. All vacation benefits are subject to the Company’s Paid
Time-Off Policy for North America, as amended from time to time by the Company,
a copy of which is enclosed.

 

A summary of the benefit plan is enclosed. These benefits may be modified,
reduced, or discontinued by the Company at any time.

 

We believe that your abilities and our needs are compatible and that your
acceptance of this offer will prove mutually beneficial. However, it is
understood and agreed that your employment is terminable at the will of either
party and is not an employment agreement for a year or any other specified term.
This means that your terms and conditions of employment, including but not
limited to termination, demotion, promotion, transfer, compensation, benefits,
duties and location of work may be changed with or without cause, for any or no
reason, and with or without notice. Your status as an at-will employee cannot be
changed by any statement, promise, policy, course of conduct, in writing or
manual except through a written agreement signed by the CEO of the Company.

 

You will be eligible to the severance benefits set forth in the enclosed
Executive Severance Agreement.

 

Entrust will cover your relocation expenses from Salt Lake City, Utah, to
Addison, Texas, to a maximum re-imbursement of $10,000.00 US.

 

You are also required to sign and return the enclosed Confidentiality,
Non-Solicitation, Non-Competition, and Code Of Conduct Agreement, a copy of
which is enclosed with this letter.

 

Also, please assist the Company by completing the employment application
(included in offer package) and providing documentation to establish your
identity and eligibility for employment as required under the Immigration Reform
and Control Act of 1986, which is required of all employees. Please review the
enclosed “List of Acceptable Documents”, and provide the appropriate ones to
Human Resources as soon as possible.

 

Please assist the Company by completing the pre-employment background
investigation, which is required of all employees. The authorization form should
be completed and faxed, as soon as possible, to OccuScreen at 877-464-5656. Upon
your request, we will identify any consumer reporting agency involved in this
process so that you may, if you wish, seek access to its records as provided
under the relevant statute.

 

Finally, please also provide or confirm your social security number and date of
birth. This will facilitate your enrollment on our payroll and employee benefit
programs.



--------------------------------------------------------------------------------

The laws of the State of the State of Texas shall govern the terms of this
letter.

 

To confirm these terms governing your employment with the Company, please sign
and return the original of this letter along with the following enclosed
agreements:

 

  • Confidentiality, Non-Solicitation, Non-Competition, and Code Of Conduct
Agreement; and

 

  • Executive Severance Agreement.

 

Otherwise, if you have any questions or concerns, please contact Jay Kendry at
972-713-5819 to discuss.

 

Sincerely,

 

/s/ Bill Conner

 

Bill Conner

Chairman of the Board and Chief Executive Officer of Entrust, Inc.

 

I have read, understood, and therefore, accept this offer of employment, as set
forth above.

 

Signature:     /s/  David Carey                

     

Date:                                          

SS#: :                             

       

Date of Birth:                     

       

Telephone:                                          

       

 

Attachments:

 

Executive Severance Agreement.

Confidentiality, Non-Solicitation, Non-Competition, and Code Of Conduct
Agreement

Background Information Authorization

Benefit Plan Summary

Code of Business Conduct

Policy on Information Security and Use of Corporate Systems

Entrust Information Classification and Use Policy

Harassment Policy

Entrust, Inc. Insider Trading & Securities Policy

I-9 Form (Employment Identification & Verification)

W-4 Form (U.S. Federal Tax Withholding)

Direct Deposit

Application Form

Paid Time-Off Policy for North America